Affirmed and Opinion Filed August 9, 2016




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-01466-CR

                       CHRISTOPHER MICHAEL GILL, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F09-24635-R

                             MEMORANDUM OPINION
                         Before Justices Myers, Stoddart, and Whitehill
                                 Opinion by Justice Whitehill
       Christopher Michael Gill appeals his conviction for aggravated assault causing serious

bodily injury. In a single issue, appellant contends the proper verdict was one of not guilty by

reason of self-defense. We affirm the trial court’s judgment.

                                         BACKGROUND

       In October 2010, appellant waived a jury and pleaded guilty to aggravated assault causing

serious bodily injury. See TEX. PENAL CODE ANN. § 22.02(a)(1) (West 2011). The trial court

found the evidence sufficient to substantiate appellant’s guilt, but deferred a guilt finding and

took the case under advisement. In December 2010, the trial court continued the proceedings for

sentencing, hearing testimony from appellant, his father, and his maternal grandmother.
       During the sentencing hearing, appellant testified that on the date of the offense, he and

the complainant had met at a motel and had sex. The complainant consumed alcohol and Xanax

while at the motel. Appellant and the complainant had an argument, during which he smashed

her cell phone after she slapped him in the face. Appellant ordered her out of the room, but she

refused to leave and began “tearing things up.” He admitted that he struck her in the face several

times and pushed her over the bed, which caused her to hit her head and scrape her shoulder. He

further testified that he got a “cold rag” from the bathroom and gave it to her because her nose

was bleeding. Appellant did not know that her nose was broken, and he denied that she lost

consciousness at any time. Appellant also said that he told her that he was sorry before he left

the motel.

       Photographs of the complainant taken at the hospital were admitted into evidence without

objection. The photographs showed blood in her nose and mouth, a large laceration on her

shoulder, and bruises over her arms.

       The trial court found appellant guilty of aggravated assault causing serious bodily injury

and sentenced him to fifteen years’ imprisonment.

       In November 2015, the court of criminal appeals granted appellant an out-of-time appeal.

                                        APPLICABLE LAW

       Code of criminal procedure Article 1.15 provides that when a defendant waives his

right to a jury trial and pleads guilty, the State need only introduce sufficient evidence to

support the plea and establish the defendant’s guilt. See TEX. CODE CRIM. PROC. ANN. art.

1.15 (West 2005); Wright v. State, 930 S.W.2d 131, 132 (Tex. App.—Dallas 1996, no pet.).

The supporting evidence need not prove the defendant’s guilt beyond a reasonable doubt.

McGill v. State, 200 S.W.3d 325, 330 (Tex. App.—Dallas 2006, no pet.); see Ex parte

Martin, 747 S.W.2d 789, 791–92 (Tex. Crim. App. 1988) (op. on reh’g). And the evidence

                                               –2–
sufficiently supports a guilty p l e a if it embraces every element of the offense charged. Stone

v. State, 919 S.W.2d 424, 427 (Tex. Crim. App. 1996).

                                           DISCUSSION

       Appellant’s sole issue argues that the proper verdict in this case was one of not guilty by

reason of self-defense. Appellant asserts that while the testimony does not “precisely contradict

his judicial confession” it nonetheless raised self-defense. The State responds that the trial court

did not err by accepting appellant’s guilty plea, convicting him, and sentencing him to prison.

       Appellant did not assert a self-defense claim during his testimony at the plea hearing.

The record shows that the trial court admitted appellant’s “signed judicial confession and

stipulation of evidence” without objection. A judicial confession acknowledging guilt of the

indictment’s allegations meets Article 1.15’s requirements. See Dinnery v. State, 592 S.W.2d
343, 353 (Tex. Crim. App. [Panel Op.] 1979).

       Moreover, appellant testified under oath that he committed the offense as alleged in the

indictment. Appellant’s testimony embraced every essential element of the offense charged and

was sufficient evidence to establish his guilt. As such, it was sufficient to support appellant’s

plea and the findings of guilt under article 1.15. See Stone, 919 S.W.2d at 427. We overrule

appellant’s sole issue.

       We affirm the trial court’s judgment.




                                                      /Bill Whitehill/
                                                      BILL WHITEHILL
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
151466F.U05



                                                –3–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

CHRISTOPHER GILL, Appellant                       On Appeal from the 265th Judicial District
                                                  Court, Dallas County, Texas
No. 05-15-01466-CR       V.                       Trial Court Cause No. F09-24635-R.
                                                  Opinion delivered by Justice Whitehill.
THE STATE OF TEXAS, Appellee                      Justices Myers and Stoddart participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered August 9, 2016.




                                            –4–